United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-20056
                          Summary Calendar



JOSEPH JAMES FALCETTA, JR.,

                                     Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-2146
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joseph James Falcetta, Jr., Texas prisoner number 822447,

robbed a bus that was traveling from Dallas, Texas, to a casino

in Louisiana.   He was then convicted of federal charges of armed

robbery of a motor vehicle and possession of a firearm during a

crime of violence and sentenced to serve 191 months in prison.

He was also convicted of state charges of aggravated robbery and

sentenced to serve 44 years in prison.   Falcetta filed a

28 U.S.C. § 2241 habeas corpus petition to challenge the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20056
                                 -2-

consecutive manner in which his sentences are being served, and

he now appeals the district court’s dismissal of his § 2241

petition.   Falcetta argues that his federal sentence should have

been imposed to run concurrently with his prospective state

sentence under U.S.S.G. § 5G1.3(b), that his sentences cannot be

imposed to run consecutively under 18 U.S.C. § 3584, and that the

federal sentencing judge did not intend for his sentences to be

consecutive.   He also argues that his sentences are improper

under Blakely v. Washington, 124 S. Ct. 2531 (2004).

     In analyzing the propriety of the district court’s dismissal

of Falcetta’s § 2241 petition, we review the district court’s

findings of fact for clear error.    Free v. Miles, 333 F.3d 550,

552 (5th Cir. 2003).   We apply de novo review to the district

court’s disposition of legal issues.    Id.   There is nothing in

the record to indicate that the sentencing judge wanted

Falcetta’s sentences to run concurrently, nor does the statute

require that they do so.    Falcetta’s § 5G1.3(b) argument relates

to an error that occurred at sentencing and thus should not be

considered in this § 2241 action.    See Pack v. Yusuff, 218 F.3d

448, 452 (5th Cir. 2000).   We decline to consider Falcetta’s

Blakely argument because it was not presented to the district

court.   See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).   Falcetta has not shown that the district court erred in

rejecting his arguments and dismissing his § 2241 petition.

Consequently, the judgment of the district court is AFFIRMED.